DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.


Specification

The abstract of the disclosure is objected to because of the word “Disclosed”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,843,659.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-5956484 is directed to “A method for providing force feedback over a network supporting TCP/IP protocols by: (a) sending from a client computer over a network supporting TCP/IP protocols, a connection request to a web server connected to the network that is hosting a desired URL; (b) receiving and processing an HTML file at the client computer that was sent from the web server in response to the connection request, wherein the processing includes parsing an embedded force object reference having associated parameters and building a force object therefrom; (c) developing a force feedback signal with the force object; and (d) providing force feedback to a human/computer interface device coupled to the client computer in response to the force feedback signal. A networked force feedback system of the present invention includes a network, a first computer coupled to the network, and a second computer coupled to the network, where the second computer includes a visual display and a human/computer interface device capable of providing a second computer input and providing force feedback in response to a force feedback signal provided by the second computer. The second computer develops an image on the visual display that is associated with stored feedback information, such that the second computer produces the force feedback signal in response to at least one of information derived from the first computer and of the second computer input.”;
US-9430936 is directed to “Systems and methods for monitoring and controlling remote devices are provided. In an embodiment, a system can comprise one or more remotely controlled sensor and actuators. The remote sensor/actuators can interface with uniquely identified remote transceivers that transmit and/or receive data. The embodiment can also comprise a plurality of transceivers each having a unique address, and a controller adapted to communicate with at least one of the transceivers in a preformatted message. A sensor can be associated with at least one transceiver to detect a condition and output a data signal to the transceiver, and an actuator can be associated with a transceiver to receive a control signal and activate a device. Other embodiments are also claimed and described.”;
US-11167422 is directed to “Exemplary embodiments relate to user-assisted robotic control systems, user interfaces for remote control of robotic systems, vision systems in robotic control systems, and modular grippers for use by robotic systems. Systems, methods, apparatuses and computer-readable media instructions are disclosed for interactions with and control of robotic systems, in particular, pick and place systems using soft robotic actuators to grasp, move and release target objects.”;
spillane et al., is directed to “Supervisory control of a HV integrated starter-alternator with ultracapacitor support within the 42 V automotive electrical system”;
spillane et al., is directed to “Supervisory control of a HV integrated starter-alternator with ultracapacitor support within the 42 V automotive electrical system”;
Hasan et al., is directed to “A PM Brushless DC Starter/Generator System for a Series-Parallel 2x2 Hybrid Electric Vehicle”;
Hu et al., is directed to “CAN-based passenger car starter information integrated control method and its implementation”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B